DETAILED ACTION
Notice to Applicant
In the amendment dated 9/7/2021, the following has occurred: Claims 1 and 3 have been amended; Claims 2 and 4 have been canceled.
Claims 1, 3, and 5 are pending and are examined herein.

Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim now requires “a top plate, a bottom plate, and a second side plate, said top plate” for “the first manifold main body” and “said top plate, a second bottom plate, and a second side plate” for “the second manifold main body.” The arguments submitted 9/7/2021 are persuasive and are incorporated herein. The closest prior art, previously cited Ohmori (US 2017/0141426) teaches two manifold bodies with a shared top plate and a shared bottom plate with a shared side wall, or, in an alternative embodiment, two manifold bodies with two different sets of top, side, and bottom plates. See below:

    PNG
    media_image1.png
    178
    689
    media_image1.png
    Greyscale

The instant claims in contrast now reflect the instant drawing below:

    PNG
    media_image2.png
    231
    469
    media_image2.png
    Greyscale

Applicant argues that this structure with a shared top plate and two different bottom plate allows for an integrated top that avoids or “inhibits the deformation of the top plate” by reducing the stress exerted by thermal expansion on the top plate by the bottom plate through the side plates (see Remarks at numbered page 6). There is no teaching or suggestion found in the prior art for this particular configuration, which appears to offer unexpected results over the prior art forms, even if a variety of shape changes and/or integration of parts might have otherwise been obvious. The new claims are therefore deemed to be non-obvious since none of the prior art of record appears to teach a double manifold that shares a top plate while having separate bottom and side plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723